                       Case 5:18-cv-02582-JGB-KK Document 142 Filed 07/23/21 Page 1 of 2 Page ID #:10185


                                                                                                             JS-6
                                       1   ASIM K. DESAI (SBN 175402)
                                           MARGARET M. DRUGAN (SBN 175324)
                                       2   CHRISTOPHER J. WEBER (SBN 233998)
                                           GORDON REES SCULLY           MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5   adesai@grsm.com
                                           mdrugan@grsm.com
                                       6   cweber@grsm.com
                                       7   Attorneys for Defendant,
                                           MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY
                                       8
                                                                 UNITED STATES DISTRICT COURT
                                       9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   PREMIER CONSTRUCTION AND                       CASE NO. 5:18-cv-02582-JGB (KKx)
Gordon Rees Scully Mansukhani, LLP




                                           REMODEL, INC., a California
  633 West Fifth Street, 52nd floor




                                      12   corporation, and ROBERT DEVILLE,
                                           an individual,                                 JUDGMENT
      Los Angeles, CA 90071




                                      13
                                                                     Plaintiffs,
                                      14
                                                 vs.
                                      15
                                           MESA UNDERWRITERS SPECIALTY
                                      16   INSURANCE COMPANY, a New
                                           Jersey corporation, and DOES 1 through
                                      17   100, inclusive,
                                      18                             Defendants.
                                      19
                                      20         On July 8, 2020, this Court issued an Order granting, in part, the Motion for
                                      21   Summary Judgment of Defendant Mesa Underwriters Specialty Insurance
                                      22   Company (“Defendant”) against Plaintiffs Premier Construction and Remodel, Inc.
                                      23   and Robert Deville (“Plaintiffs”) on the Plaintiffs’ causes of action for Breach of
                                      24   Contract, Breach of the Covenant of Good Faith and Fair Dealing, and Negligent
                                      25   Misrepresentation. The Court denied Defendant’s motion as to the Plaintiffs’
                                      26   declaratory relief cause of action. A true and correct copy of the Court’s order is
                                      27   filed as Document No. 106.
                                      28
                                                                                    -1-
Case 5:18-cv-02582-JGB-KK Document 142 Filed 07/23/21 Page 2 of 2 Page ID #:10186
